 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT

 7                                        DISTRICT OF NEVADA

 8
     PERLINE THOMPSON et al.,                             )
 9                                                        )
                            Plaintiffs,                   )
10                                                        )        3:18-cv-00147-RCJ-WGC
            vs.                                           )
11                                                        )
     UNITED STATES OF AMERICA et al.,                     )                 ORDER
12                                                        )
                            Defendants.                   )
13                                                        )

14          This cases arises out of various disputes concerning the tribal government of the

15   Duckwater Shoshone Tribe (“the Tribe”). Pending before the Court are two motions to dismiss

16   and a motion to reconsider the dismissal of several Defendants for failure to timely serve them.

17   For the reasons given herein, the Court grants the motion to reconsider in part and grants the

18   motions to dismiss, with leave to amend in part.

19   I.     FACTS AND PROCEDURAL HISTORY

20          Plaintiffs argue that the United States, through the Bureau of Indian Affairs (“BIA”) and

21   other agencies and agents, has “interfere[d] with the judicial processes and election activities of

22   the Duckwater Shoshone Tribe” and failed to “recogniz[] the entire elected tribal council.”

23   Plaintiffs complain that federal Defendants have failed to intervene in various tribal disputes, and

24   that the Tribe wrongly imprisoned several persons, but no such person is alleged to currently be

25   in custody—it appears all Plaintiffs previously incarcerated were held only for a few days.
 1          Seven Plaintiffs have sued the United States, the BIA, the Western Nevada Agency of the

 2   BIA (“WNA”), the Eastern Nevada Agency Superintendent, the Phoenix Area Director, the

 3   Intertribal Council of Nevada, and nine individual Defendants in this Court. Plaintiffs list four

 4   counts: (1) an APA challenge to the BIA’s approval of Ordinance 83-D-01; (2) an ICRA claim

 5   based on various Defendants’ denial to Plaintiffs of a venue to file appeals from tribal court

 6   decisions by withholding funding for the Intertribal Court of Appeals; (3) an ICRA claim based

 7   on various Defendants’ alleged corrupt political practices relating to tribal electoral and judicial

 8   practices; and (4) a declaratory judgment claim seeking five declarations. Those Defendants who

 9   have not been dismissed under Rule 4(m) for failure to timely serve them have moved to dismiss,

10   and Plaintiffs have asked the Court to reconsider the Rule 4(m) dismissals.

11   II.    LEGAL STANDARDS

12          Federal Rule of Civil Procedure 8(a)(2) requires “a short and plain statement of the claim

13   showing that the pleader is entitled to relief" in order to "give the defendant fair notice of what

14   the . . . claim is and the grounds upon which it rests.” Conley v. Gibson, 355 U.S. 41, 47 (1957).

15   A motion to dismiss under Rule 12(b)(6) tests the complaint's sufficiency, N. Star Int’l v. Ariz.

16   Corp. Comm’n, 720 F.2d 578, 581 (9th Cir. 1983), and dismissal is appropriate only when the

17   complaint does not give the defendant fair notice of a legally cognizable claim and the grounds

18   on which it rests, Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

19          A court treats factual allegations as true and construes them in the light most favorable to

20   the plaintiff, NL Indus., Inc. v. Kaplan, 792 F.2d 896, 898 (9th Cir. 1986), but does not accept as

21   true “legal conclusions . . . cast in the form of factual allegations,” Paulsen v. CNF Inc., 559 F.3d

22   1061, 1071 (9th Cir. 2009). A plaintiff must plead facts pertaining to his case making a violation

23   “plausible,” not just “possible.” Ashcroft v. Iqbal, 556 U.S. 662, 677-79 (2009) (citing Twombly,

24   550 U.S. at 556) (“A claim has facial plausibility when the plaintiff pleads factual content that

25   allows the court to draw the reasonable inference that the defendant is liable for the misconduct
                                                 Page 2 of 9
 1   alleged.”). That is, a plaintiff must not only specify or imply a cognizable legal theory (Conley

 2   review), he must also allege the facts of his case so that the court can determine whether he has

 3   any basis for relief under the legal theory he has specified or implied, assuming the facts are as he

 4   alleges (Twombly-Iqbal review).

 5          “Generally, a district court may not consider any material beyond the pleadings in ruling

 6   on a Rule 12(b)(6) motion. However, material which is properly submitted as part of the

 7   complaint may be considered on a motion to dismiss.” Hal Roach Studios, Inc. v. Richard Feiner

 8   & Co., 896 F.2d 1542, 1555 n.19 (9th Cir. 1990) (citation omitted). Similarly, “documents

 9   whose contents are alleged in a complaint and whose authenticity no party questions, but which

10   are not physically attached to the pleading, may be considered in ruling on a Rule 12(b)(6)

11   motion to dismiss” without converting the motion to dismiss into a motion for summary

12   judgment. Branch v. Tunnell, 14 F.3d 449, 454 (9th Cir. 1994). Also, under Federal Rule of

13   Evidence 201, a court may take judicial notice of “matters of public record” if not “subject to

14   reasonable dispute.” United States v. Corinthian Colls., 655 F.3d 984, 999 (9th Cir. 2011).

15   Otherwise, if the district court considers materials outside of the pleadings, the motion to dismiss

16   is converted into a motion for summary judgment. Arpin v. Santa Clara Valley Transp. Agency,

17   261 F.3d 912, 925 (9th Cir. 2001).

18   III.   ANALYSIS

19          Congress has plenary power over the Indian tribes, Lone Wolf v. Hitchcock, 187 U.S. 553,

20   565 (1903), which exist as “domestic dependent nations,” Cherokee Nation v. Georgia, 30 U.S.

21   1, 17 (1831). As a starting point in American history, Indian tribes existed as sovereign nations.

22   Id. at 59–60. However, the tribes’ sovereignty has been “necessarily diminished” via conquest

23   by other sovereigns, such as England, France, Holland, Spain, and Portugal, all of whom

24   recognized the principal that a conquered people retained the right to occupy the land, but that

25   certain aspects of sovereignty became forfeit. Johnson v. McIntosh, 21 U.S. 543, 574–76 (1823).
                                                 Page 3 of 9
 1   Congressionally recognized tribes retain all aspects of sovereignty they enjoyed as independent

 2   nations before they were conquered, with three exceptions: (1) they may not engage in foreign

 3   commerce or foreign relations, Worcester v. Georgia, 31 U.S. 515, 559 (1832); (2) they may not

 4   alienate fee simple title to tribal land without the permission of Congress, McIntosh, 21 U.S. at

 5   574; and (3) Congress may strip a tribe of any other aspect of sovereignty at its pleasure,

 6   Oliphant v. Suquamish Indian Tribe, 435 U.S. 191, 208 (1978), superseded on other grounds by

 7   25 U.S.C. § 1301(2), (4) (1990). In summary, all aspects of sovereignty consistent with the

 8   tribes’ dependent status, and which have not been taken away by Congress, remain with the

 9   tribes.

10             Because the tribes retain their sovereignty generally, and because that sovereignty

11   predates the Constitution and does not depend upon it, the Constitution does not bind tribal

12   governments with respect to their members. Talton v. Mayes, 163 U.S. 376, 382–84 (1896). Any

13   claims against the tribal Defendants under the United States Constitution therefore fail as a

14   matter of law. In 1968, Congress passed the Indian Civil Rights Act (“ICRA”) to provide certain

15   protections for Indians as against their tribal governments. These protections roughly parallel the

16   protections afforded by the Bill of Rights, see 25 U.S.C. § 1302, but the only remedy available is

17   habeas corpus, id. § 1303, not injunctive or declaratory relief, Santa Clara Pueblo v. Martinez,

18   436 U.S. 49, 58–62 (1978). Any claims against the tribal Defendants under the ICRA therefore

19   also fail as a matter of law to the extent they seek anything other than habeas corpus relief.

20             A.     The APA Claim Based on Duckwater Shoshone Tribal Ordinance 83-D-01

21             Plaintiffs complain that Ordinance 83-D-01 was adopted contrary to required tribal

22   legislative procedures. They argue that the BIA’s acceptance of the Ordinance is therefore

23   arbitrary and capricious under the APA. The Court dismisses this claim, without leave to amend.

24   The BIA’s recognition of a tribal law as presented to the BIA by the Tribe cannot be arbitrary and

25   capricious. Plaintiffs do not allege the tribal government recognized by the BIA did not in fact
                                                  Page 4 of 9
 1   present the Ordinance to the BIA as tribal law and that the BIA fabricated the law on its own

 2   initiative. Rather, Plaintiffs allege the BIA acted arbitrarily and capriciously in not further

 3   investigating whether tribal legislative procedures had been sufficiently adhered to when the

 4   Tribe adopted the law before determining that the law presented to it by the tribal leadership was

 5   worthy of recognition. This is a matter of the internal affairs of the Tribe that the BIA (and this

 6   Court) are powerless to interfere with. Not only is it not arbitrary or capricious for the BIA to

 7   respect tribal law as duly adopted when so represented to the BIA by the tribal government, it

 8   would constitute an impermissible meddling into internal tribal affairs for the BIA to fail to do

 9   so. Moreover, the Ordinance is affirmatively alleged to have been adopted in 1983, thirty-five

10   years before the Complaint was filed, so the affirmative defense of the six-year statute of

11   limitations is evident on the face of the Complaint. See Turtle Island Restoration Network v. U.S.

12   Dep’t of Commerce, 438 F.3d 937, 942–43 (9th Cir. 2006) (citing 28 U.S.C. § 2401(a)).

13          B.      The First IRCA Claim

14          This claim is based on various Defendants’ denial to Plaintiffs of a venue to file appeals

15   from tribal court decisions by withholding funding for the Intertribal Court of Appeals (“ITCA”).

16   The ICRA does not apply to federal entities, only to Indian tribes, 25 U.S.C. §§ 1301(1), 1302(a),

17   and as noted, supra, the ICRA only provides the remedy of habeas corpus, id. § 1303. Because

18   the federal Defendants are not amenable to any ICRA claim, and because the claim does not seek

19   habeas corpus relief against any tribal entity, the claim cannot be cured by any set of facts

20   concerning the funding issue and is therefore dismissed, without leave to amend.

21          C.      The Second ICRA Claim

22          This claim is based on various Defendants’ alleged corrupt political practices relating to

23   tribal electoral and judicial practices. A federal court has no subject matter jurisdiction to

24   entertain a suit based on the alleged violation of the law of tribal governance, which is “an

25   internal controversy among Indians over tribal government.” Motah v. United States, 402 F.2d 1,
                                                  Page 5 of 9
 1   2 (10th Cir. 1968). Nor is there any exception to federal sovereign immunity from suit that

 2   would permit such a suit against BIA officials. Id. at 2 (citing United States v. Sherwood, 312

 3   U.S. 584, 586 (1941)). Plaintiffs’ complaints concern the internal affairs of the Tribe over which

 4   the Court lacks subject matter jurisdiction. See Felix. S. Cohen, Federal Handbook of Indian

 5   Law 126 (1971) (“Such power [of sovereignty] includes the right to define the powers and duties

 6   of [tribal] officials, the manner of their appointment or election, the manner of their removal, the

 7   rules they are to observe in their capacity as officials, and the forms and procedures which are to

 8   attest to the authoritative character of acts done in the name of the tribe.”). A tribe may not be

 9   sued except where Congress has specifically stripped its sovereign immunity by providing for

10   suit. See id. at 283–84 (quoting Thebo v. Choctaw Tribe of Indians, 66 F. 372, 373–76 (8th Cir.

11   1895)); see also Turner v. United States, 248 U.S. 354, 358 (1919) (“Without authorization from

12   Congress, the Nation could not then have been sued in any court; at least without its consent.”).

13   Plaintiffs identify no statute permitting suit except the ICRA, the sole remedy under which is

14   habeas corpus. Because no set of facts concerning malfeasance in tribal government will give

15   this Court jurisdiction to interfere under the ICRA or otherwise, this claim is dismissed, without

16   leave to amend.

17          D.      The Declaratory Judgment Claim

18          Plaintiffs seek five declarations. The Court’s jurisdiction to address the merits as to any

19   of the requested declarations must rest, if not upon a more specific statute, at a minimum on the

20   relevant issue being a matter of federal common law relating to the Indian tribes such that the

21   Court can address the question under 28 U.S.C. § 1331. Nat’l Farmers Union Ins. Cos. v. Crow

22   Tribe of Indians, 471 U.S. 845, 850–53 (1985).

23          First, Plaintiffs ask the Court to declare that the United States is acting unreasonably,

24   arbitrarily, and capriciously in denying the authority of Defendant Wright to act as a judge for the

25   Tribe. Most of the allegations actually appear to complain that Wright acted as a judge when he
                                                 Page 6 of 9
 1   allegedly was not properly appointed. In any case, the Court cannot adjudicate an internal tribal

 2   matter of whether a tribal judge was or was not properly appointed under tribal law.

 3           Second, Plaintiffs ask the Court to declare that Defendant Mike’s administration’s actions

 4   are illegal, in violation of Plaintiffs’ civil rights, and in violation of the RICO statute. As already

 5   noted, the U.S. Constitution does not apply to Indian entities, Plaintiffs do not appear to seek

 6   habeas corpus relief such that the ICRA might apply, and the elements of a civil RICO claim

 7   have not been pled.

 8           Third, Plaintiffs ask the Court to declare that the United States is bound by law to provide

 9   adequate funding for the ITCA under its trust responsibility. The Court dismisses this claim,

10   because “the organization and management of the trust is a sovereign function subject to the

11   plenary authority of Congress.” United States v. Jicarilla Apache Nation, 564 U.S. 162, 174

12   (2011). If Congress had mandated certain funding, and an agency responsible for distribution of

13   the funds had failed to make disbursements as required by statute, that would be another matter,

14   id. at 177, but Plaintiffs have not alleged such facts. Rather, Plaintiffs argue that the United

15   States’ refusal to fund the ITCA in the first instance is a violation of its trust duties, which is a

16   non-justiciable political question. Id. at 174 (collecting cases).

17           Fourth, Plaintiffs ask the Court to declare that the BIA has since March 22, 2018

18   unlawfully and unreasonably denied the Eastern Nevada Tribes the right to file appeals in the

19   ITCA. This claim is redundant with the previous claim. Plaintiffs do not appear to argue that the

20   BIA has wrongly interfered with the operation of the tribal courts, e.g., by usurping the operation

21   of a functioning tribal court and refusing to permit members of certain tribes from filing appeals

22   therein. Rather, Plaintiffs appear to argue that the failure to fund the ITCA has had the result of

23   causing that court to be unable to operate (the tribes themselves presumably have also refused to

24   fund the ITCA from their own treasuries), and hence, the Eastern Nevada Tribes have not been

25   able to file appeals in that forum. The Court dismisses this claim for the same reason it dismisses
                                                  Page 7 of 9
 1   the previous claim. See id.

 2           Fifth, Plaintiffs ask the Court to declare that Plaintiffs have no ethical, fair, and unbiased

 3   court in which to file appeals. The Court dismisses this aspect of the claim, which is a dispute

 4   concerning the internal, political affairs of the Tribe, without leave to amend.

 5           In summary, the declaratory judgment claim is dismissed, with leave to amend to allege

 6   that the BIA (or another agency) has failed to comply with a particular law or regulation

 7   requiring funding for the ITCA. Plaintiffs may also amend to plead a separate RICO claim

 8   against individual Defendants, if they wish.

 9           Finally, because the Tribe is immune and therefore cannot be joined involuntarily, and

10   because the Tribe is a necessary, indispensable party under Rule 19, the entire case must be

11   dismissed under Rule 12(b)(7). Greyhound Racing, Inc. v. Hull, 305 F.3d 1015, 1022–25 (9th

12   Cir. 2002). A tribe’s interest in sovereign immunity so greatly outweighs a plaintiff’s interest in

13   litigating his claims that there is “very little room for balancing of other factors” under Rule

14   19(b) in such cases. Id. at 1025. This does not necessitate denial of leave to amend, because an

15   amended complaint could potentially state claims against non-immune Defendants in a way not

16   necessitating joinder of the Tribe itself.

17           The Court grants the motion to reconsider the 4(m) dismissals, except as to Defendant

18   Wright. Plaintiffs note that they did in fact serve the dismissed Defendants (minus Wright) but

19   neglected to timely file proof of service. The Court finds this neglect to have been excusable for

20   pro se Plaintiffs. Plaintiffs have attached their proof of service to the motion. The Court makes

21   no substantive ruling at this time as to the sufficiency of service but finds excusable neglect in

22   failing to file proof of service. The result in the present context is that Plaintiffs may name in an

23   amended complaint any parties previously dismissed under Rule 4(m) (except Wright), within

24   the scope of the claims for which Plaintiffs have been given leave to amend. Cf. Del Raine v.

25   Carlson, 826 F.2d 698, 705 (7th Cir. 1987). The Court needn’t vacate the previous order.
                                                  Page 8 of 9
 1                                            CONCLUSION

 2          IT IS HEREBY ORDERED that the Motions to Dismiss (ECF Nos. 10, 13) are

 3   GRANTED, with leave to amend in part. Plaintiffs may amend the declaratory judgment claim

 4   to allege that the BIA (or another agency) has failed to comply with a particular law or regulation

 5   requiring funding for the ITCA or to allege a separate RICO claim. If Plaintiffs do not amend

 6   within twenty-eight (28) days, the Court may dismiss the entire case with prejudice without

 7   further notice.

 8          IT IS FURTHER ORDERED that the Motion for Reconsideration (ECF No. 26) is

 9   GRANTED IN PART. To the extent Plaintiffs seek to name in an amended complaint any

10   Defendants previously dismissed for failure to serve, they may do so, with the exception of

11   Defendant Wright.

12          IT IS SO ORDERED.

13   DATED:
     Dated thisThis 7th day
                1st day     of November,
                        of November,     2018.
                                     2018.

14
                                                   _____________________________________
15                                                           ROBERT C. JONES
                                                          United States District Judge
16

17

18

19

20

21

22

23

24

25
                                                 Page 9 of 9
